

115 HR 6608 IH: Prescription Drug Monitoring Program Best Practices Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6608IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Ms. McSally (for herself and Mr. Cramer) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for the development and dissemination of best practice guidelines for using data
			 collected by prescription drug monitoring programs to identify drug
			 diversion and abuse, and for other purposes.
	
 1.Short titleThis Act may be cited as the Prescription Drug Monitoring Program Best Practices Act of 2018. 2.Best practice guidelines for using data collected by prescription drug monitoring programs (a)Best practice guidelinesThe Director of the Bureau of Justice Assistance and the Director of the Centers for Disease Control and Prevention, acting jointly, shall—
 (1)develop best practice guidelines and potential enhancements to facilitate use of and strengthen prescription drug monitoring programs to identify—
 (A)unlawful diversion or misuse of controlled substances; and (B)the potential for harmful drug interactions;
 (2)include in such guidelines— (A)data elements that should be included in proactive, unsolicited reports that are generated and disseminated to authorized users to identify patients at the highest risk for misuse of controlled substances and identify potential inappropriate prescribing trends; and
 (B)best practices on treatment options for consideration by prescribers (or other health care providers) for prescription drug monitoring programs that include data on prescriptions for medication assisted treatments for substance use disorders and opioid overdose reversal agents;
 (3)identify potential barriers to implementation of such guidelines and develop recommendations for addressing such barriers (such as development of standard data elements to be included in proactive or unsolicited reports or whether data on prescriptions for medication assisted treatments for substance use disorders and opioid overdose reversal agents should be included in prescription drug monitoring programs); and
 (4)not later than 12 months after the date of the enactment of this Act, submit to Congress a report that includes best practices identified and a proposed plan for disseminating and supporting adoption of such best practices by state prescription drug monitoring programs.
 (b)Input from relevant stakeholdersIn developing best practice guidelines under subsection (a), the Director of the Bureau of Justice Assistance and the Director of the Centers for Disease Control and Prevention, acting jointly, shall conduct a public workshop and otherwise engage with relevant stakeholders to help inform the development of best practices to—
 (1)identify patients at the highest risk for misuse of controlled substances and identify potential inappropriate prescribing trends;
 (2)identify potential data elements to include in proactive, unsolicited reports that are generated and disseminated to authorized users to identify such patients at the highest risk and identify potential inappropriate prescribing trends, and assess whether data on prescriptions for medication assisted treatments for substance use disorder and opioid overdose reversal agents should be incorporated and specific considerations for prescribers based on such information; and
 (3)identify additional enhancements to prescription drug monitoring programs and potential barriers to adoption and recommendations for addressing such barriers.
				(c)Grants
 (1)In generalThe Director of the Bureau of Justice Assistance and the Director of the Centers for Disease Control and Prevention, acting jointly, shall award grants to States to support adoption of best practices identified under subsection (b).
 (2)Amount of awardsThe total amount awarded to any State under this subsection shall be— (A)not less than $25,000; and
 (B)not more than $50,000. (3)Authorization of appropriationsTo carry out this subsection, there is authorized to be appropriated $500,000.
				3.Transfer of prescription drug monitoring program data across State lines
			(a)Facilitating adoption of systems by States
 (1)In generalThe Director of the Bureau of Justice Assistance shall facilitate the adoption of the PMP InterConnect System of the National Boards of Pharmacy (or another appropriate system for the transfer of prescription drug monitoring program data across State lines) by all States.
				(2)Grants
 (A)AwardThe Secretary may award grants to eligible States for technical assistance in addressing barriers to the adoption of a system described in paragraph (1).
 (B)EligibilityTo be eligible to receive a grant under this paragraph, a State must not have adopted a system described in paragraph (1) as of the date of the grant award.
 (C)PeriodThe period of a grant under this paragraph shall not exceed 5 years. (D)Amount of awardsThe total amount awarded to any State under this paragraph shall be—
 (i)not less than $50,000; and (ii)not more than $100,000.
 (E)Authorization of appropriationsTo carry out this paragraph, there is authorized to be appropriated $500,000. (b)GAO study (1)StudyThe Comptroller General of the United States shall—
 (A)conduct a study to determine how efficiently and effectively State prescription drug monitoring programs are sharing data pursuant to the PMP InterConnect System of the National Boards of Pharmacy (or other systems); and
 (B)submit a report to the Congress on the results of such study, including recommendations for the improvement of such sharing.
 (2)Response by BJANot later than 180 days after the date on which the report under paragraph (1) is submitted to the Congress, the Director of the Bureau of Justice Assistance shall submit a plan to the Congress for addressing the recommendations in such report.
				(c)Pilot program for regional sharing of PDMP data
 (1)In generalThe Assistant Secretary for Mental Health and Substance Use, in consultation with the Office of the National Coordinator for Health Information Technology, shall facilitate regional sharing across State lines of prescription drug monitoring program data.
				(2)Grants
 (A)AwardsIn carrying out paragraph (1), the Assistant Secretary for Mental Health and Substance Use shall award grants to States (or a collaboration of States) to facilitate such regional sharing.
 (B)Amount of awards per fiscal yearThe total amount awarded under this paragraph with respect to any region per fiscal year shall be— (i)not less than $100,000; and
 (ii)not more than $200,000. (C)Authorization of appropriationsTo carry out this paragraph, there is authorized to be appropriated $5,000,000.
					